 



EXHIBIT 10.36

The Goldman Sachs Group, Inc.
Non-Qualified Deferred Compensation Plan
for
U.S. Participating Managing Directors
As Amended and Restated Effective January 1, 2008 for Amounts not
Distributed Prior to Such Date
ARTICLE 1
INTRODUCTION
1.1 Purpose of Plan
The Goldman Sachs Group, Inc. Non-Qualified Deferred Compensation Plan for U.S.
Participating Managing Directors is intended to promote the interests of GS Inc.
and its shareholders by encouraging certain Eligible Employees to remain in the
employ of the Firm by providing them with a means by which they may request to
defer receipt of a portion of their Eligible Compensation.
ARTICLE 2
DEFINITIONS
Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning clearly is required by the context:
2.1 Account means, for each Participant, a notional account maintained on the
books and records of GS Inc. (by GS Inc. or such third party record keeper or
record keepers as GS Inc. may from time to time appoint) that is established for
his or her benefit and as to which amounts are credited under Section 5.1.
2.2 Administrative Committee means the person or persons designated by the
Compensation Policy Committee or the Board of Directors with the authority to
perform day-to-day administrative functions for the Plan. If no such person is
so serving at any time, the Compensation Policy Committee shall be the
Administrative Committee.
2.3 Board of Directors means the Board of Directors of GS Inc.
2.4 Compensation Policy Committee means the GS Inc. Compensation Policy
Committee, as it may be constituted from time to time.

 



--------------------------------------------------------------------------------



 



2.5 Code means the Internal Revenue Code of 1986. Reference to any section or
other provision of the Code includes reference to any comparable or succeeding
provisions of any legislation that amends, supplements or replaces such
provision and to any applicable regulations and other interpretative guidance
relating to such provisions.
2.6 Deferral means the portion of a Participant’s Eligible Compensation that is
deferred in accordance with Section 4.1 hereof.
2.7 Deferral Date means, with respect to each Plan Year, the earliest date GS
Inc. determines that Eligible Compensation subject to a Deferral Request would
have been paid to the Eligible Employee in the absence of the Plan, or such
other date or dates as may be selected by the Administrative Committee in its
sole discretion prior to the Deferral Deadline.
2.8 Deferral Deadline means, with respect to any Plan Year, the latest date on
which a completed Deferral Request Form may be submitted to the Administrative
Committee in order for a Deferral Request to be effective for that Plan Year
pursuant to Section 4.1 (or such later date as may be permitted under
Section 409A of the Code by which time the Deferral Request must be
irrevocable).
2.9 Deferral Request means any request by a Participant to make a Deferral
hereunder by submitting a Deferral Request Form in accordance with Section 4.1
hereof.
2.10 Deferral Request Form means the form (which may be in electronic form)
specified by the Administrative Committee from time to time pursuant to which an
Eligible Employee can make a Deferral Request.
2.11 Distribution Date means, with respect to each Deferral made by a
Participant, the date on which an amount shall become payable to a Participant
in accordance with Article 7 hereof.
2.12 Effective Date means November 27, 2004, the date as of which the Plan first
became effective.
2.13 Eligible Compensation means, for each Eligible Employee, with respect to
each Plan Year the amount the Firm determines in its sole discretion otherwise
would have been payable to the Eligible Employee as a gross end-of-year cash
bonus (excluding any amounts payable to the Eligible Employee that are directly
attributable to the performance of services prior to the beginning of such Plan
Year), and before giving effect to any Deferral, less applicable deductions.
Unless otherwise permitted by the Administrative Committee no later than the
Deferral Deadline, no year-end award granted under The Goldman Sachs Amended and
Restated Stock Incentive Plan, as in effect from time to time, shall constitute
Eligible Compensation.
2.14 Eligible Employee means, for any Plan Year, unless otherwise provided by
the Administrative Committee, an individual (i) who is a participant in The
Goldman Sachs

2



--------------------------------------------------------------------------------



 



Partner Compensation Plan (“PCP”) or The Goldman Sachs Restricted Partner
Compensation Plan (“RPCP”), (ii) who earned Minimum Eligible Compensation for
either or both of the immediately preceding Plan Year or the second preceding
Plan Year, (iii) who is designated by the Administrative Committee as eligible
to participate in the Plan or is a member of a class of employees who is
designated by the Administrative Committee as eligible to participate in the
Plan for the Plan Year and (iv) who is not eligible to make a deferral under The
Goldman Sachs Group, Inc. Non-Qualified Deferred Compensation Plan for U.K.
Participating Managing Directors. The Administrative Committee may, in its sole
discretion, (i) not later than the Deferral Deadline, add any individual or any
member of a class of individuals as an Eligible Employee or exclude any
individual or any member of a class of individuals from being considered an
Eligible Employee, or (ii) after the Deferral Deadline, add any individual or
any member of a class of individuals as an Eligible Employee if the individual
was not eligible to participate in the Plan (as aggregated with certain other
plans for this purpose in accordance with Treasury Regulations) in a previous
Plan Year and if the individual makes an initial deferral election within
30 days after first becoming eligible to participate, and only with respect to
compensation paid for services to be performed after the election in accordance
with Treasury Regulations Section 1.409A-2(a)(7). An individual shall first be
considered an Eligible Employee on the date he or she first receives written
notification from the Administrative Committee that he or she is eligible to
participate in the Plan. Unless otherwise provided by the Administrative
Committee (including, by reason of legal, tax or other regulatory restrictions
or impediments to the individual or to the Firm arising out of a country other
than the United States or United Kingdom), an individual that is an Eligible
Employee for any Plan Year shall, for any subsequent Plan Year in which he or
she participates in the PCP or RPCP, be eligible to participate in the Plan
(unless at the time specified in Section 4.1 he or she is no longer either a
citizen of or a resident for tax purposes in the United States but is a U.K.
Employee, as defined in The Goldman Sachs Group, Inc. Non-Qualified Deferred
Compensation Plans for U.K. Participating Managing Directors and eligible to
participate in such plan).
2.15 ERISA means the Employee Retirement Income Security Act of 1974, as amended
from time to time. Reference to any section or subsection of ERISA includes
reference to any comparable or succeeding provisions of any legislation that
amends, supplements or replaces such section or subsection.
2.16 Firm means GS Inc. and its subsidiaries and affiliates.
2.17 GS Inc. means The Goldman Sachs Group, Inc., and any successor thereto.
2.18 Investment Committee means a committee of two or more individuals selected
by the Administrative Committee, which shall have the authority to select the
Notional Investments that are made available from time to time under the Plan.
2.19 Maximum Aggregate Deferral Amount means, with respect to each Plan Year,
$100 million or such other amount as may be determined by GS Inc. from time to
time by the Deferral Deadline for the Plan Year, which shall be the maximum
total of all

3



--------------------------------------------------------------------------------



 



Deferrals for all Participants permitted under the Plan for such Plan Year. GS
Inc. may, in its discretion, not later than the Deferral Deadline, (i) aggregate
the Plan with such other deferred compensation plan or plans as it may determine
for purposes of applying the Maximum Aggregate Deferral Amount and (ii) allocate
the Maximum Aggregate Deferral Amount among the Plan and any deferred
compensation plans that are so aggregated with the Plan in any manner deemed
appropriate by it.
2.20 Maximum Deferral Amount means, unless otherwise determined by GS Inc. by
the Deferral Deadline, with respect to each Participant for any Plan Year, the
lesser of: (i) 50% of the Participant’s Eligible Compensation and (ii)
$1 million.
2.21 Minimum Deferral Amount means, with respect to each Participant for each
Plan Year, $100,000 or such other amount as may be determined by the
Administrative Committee by the Deferral Deadline, which shall be the minimum
amount that a Participant may request as a Deferral for the Plan Year.
2.22 Minimum Eligible Compensation means total compensation of at least $200,000
or such other amount as may be determined by the Administrative Committee by the
Deferral Deadline.
2.23 Notional Investment means a hypothetical investment made available under
the Plan by the Investment Committee from time to time in which a Participant’s
Account may be deemed to be invested in whole or in part in accordance with
Sections 5.2 and 5.3 hereof in order to measure the value of the Account.
2.24 Participant means any Eligible Employee who participates in the Plan in
accordance with Article 3.
2.25 Plan means The Goldman Sachs Group, Inc. Non-Qualified Deferred
Compensation Plan for U.S. Participating Managing Directors, as amended.
2.26 Plan Year means the 12-month period that coincides with GS Inc.’s fiscal
year.
2.27 Separation from Service means a separation from service with the Firm as
defined by the Firm for purposes of the Plan in accordance with Section 409A of
the Code.
2.28 Total and Permanent Disability means, with respect to any Participant, if
such Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, or is, by reason of any medically determinable
physical or mental impairment that can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
income replacement benefits for not less than 3 months under any accident or
health plan covering employees of the Firm.

4



--------------------------------------------------------------------------------



 



ARTICLE 3
PARTICIPATION
3.1 Commencement of Participation
Any Eligible Employee who makes a Deferral Request shall, if and to the extent
the Firm, in its discretion, agrees to follow the request, become a Participant
in the Plan as of the first Deferral Date as of which a Deferral is credited to
the Eligible Employee’s Account in accordance with Section 4.2.
3.2 Continued Participation
A Participant in the Plan shall continue to be a Participant so long as any
amount remains credited to his or her Account.
ARTICLE 4
DEFERRALS
4.1 Deferral Request Form
Subject to the provisions of Article 4 hereof, for each Plan Year for which the
Plan is in effect, an Eligible Employee may, by properly completing a Deferral
Request Form and filing it with the Administrative Committee by the Deferral
Deadline and before the amount of the Eligible Compensation to which the
Deferral relates has been determined (which in no event shall be later than the
last day of the Plan Year immediately preceding the Plan Year for which the
Deferral Request is made, unless the Administrative Committee determines that a
later date is permitted under Section 409A of the Code), request that a Deferral
be made on his or her behalf, on such terms as the Administrative Committee may
permit in its sole discretion. The Firm reserves the right, in its sole
discretion, to reject any Deferral Request with respect to any Eligible Employee
at any time prior to the beginning of the Plan Year for which the Deferral
Request is made.
4.2 Mechanics of Deferral
Subject to the provisions of this Article 4, an Eligible Employee’s Eligible
Compensation shall be reduced in accordance with the Participant’s Deferral
Request, and the amount of the resulting Deferral shall be credited to the
Participant’s Account as of the Deferral Date.
4.3 Minimum Deferral Amount
Notwithstanding anything herein or in any Deferral Request Form to the contrary,
no Deferral shall be for an amount and no Deferral Request shall be valid to the
extent that it specifies an amount less than the Minimum Deferral Amount for the
applicable Plan Year.

5



--------------------------------------------------------------------------------



 



4.4 Maximum Deferral Amount
Notwithstanding anything herein or in any Deferral Request Form to the contrary,
no Deferral shall be for an amount in excess of the Maximum Deferral Amount. If
any amount specified on a Deferral Request Form as a Deferral would exceed the
Maximum Deferral Amount, such Deferral Request Form shall be deemed to have
specified the Maximum Deferral Amount.
4.5 Maximum Aggregate Deferral Amount
Notwithstanding anything herein or in any Deferral Request Form to the contrary,
if and to the extent that the aggregate amounts specified on all Deferral
Request Forms in a Plan Year that the Firm has not rejected exceed the Maximum
Aggregate Deferral Amount, the amounts specified on each Participant’s Deferral
Request Form shall be reduced, and each Participants’ Deferrals shall be
reduced, under a formula or method determined by the Administrative Committee in
its sole discretion (as set forth in Appendix A hereto), including, without
limitation, a pro rata reduction to the ratio of the Maximum Aggregate Deferral
Amount to the aggregate of the amounts specified by all Participants’ on their
Deferral Request Forms so that the aggregate Deferrals of all Participants do
not exceed the Maximum Aggregate Deferral Amount; provided that no Participant’s
Deferral shall be reduced to an amount below the Minimum Deferral Amount; and
provided further that such reductions shall be made by the Deferral Deadline.
4.6 Deferral Request Irrevocable
Except to the extent determined by the Administrative Committee (but in no event
later than the Deferral Deadline), all Deferral Requests shall be irrevocable
when made, and no Participant may change or revoke his or her Deferral Request
with respect to Eligible Compensation payable for a Plan Year.
ARTICLE 5
ACCOUNTS
5.1 Accounts
The Administrative Committee shall maintain an Account for each Participant that
reflects each Participant’s Deferrals for each Plan Year and any adjustments
determined in accordance with Section 5.2, forfeitures and any payments made
under Article 7 with respect to the Account. The Administrative Committee shall
provide each Participant with a periodic statement of his or her Account
adjusted in accordance with Section 5.2.
5.2 Adjustment of Accounts
The amount of each Participant’s Deferral for a Plan Year shall be credited to
the Participant’s Account as of the applicable Deferral Date. The Participant’s
Account shall be adjusted from time to time to reflect: (i) Deferrals for
subsequent Plan Years, if any,

6



--------------------------------------------------------------------------------



 



which shall each be separately accounted for; (ii) gains (or losses) determined
as if the Account were invested directly in the Notional Investment or Notional
Investments selected by the Participant (without taking into account any tax
consequences that may have arisen were the Account so directly invested);
(iii) the amount described in Section 7.5; (iv) any payments under Article 7 in
respect of a Deferral; and (v) any administrative charge determined by the
Compensation Policy Committee or Administrative Committee in its sole discretion
to be appropriate to cover part or all of the cost to the Firm of making the
Plan available to Participants or otherwise maintaining the Plan.
5.3 Notional Investments
     (a) The Notional Investment or Notional Investments that shall be available
under the Plan shall be determined from time to time by the Investment Committee
in its sole discretion. The Investment Committee may, in its sole discretion,
provide limitations or procedures on the availability of any Notional Investment
or Notional Investments with respect to any Participant or class of
Participants. The Investment Committee may modify, amend, eliminate or replace
any or all of the Notional Investments that may be available under the Plan to
Plan Participants or any of them, in any manner in its sole discretion at any
time from time to time with or without notice to the Participants and effective
retroactively or prospectively, subject to Section 9.3 hereof.
     (b) In selecting any Notional Investment or Notional Investments to be made
available under the Plan or prescribing any rules related thereto, the
Investment Committee and the Administrative Committee shall be acting solely on
behalf of the Firm and not as a fiduciary or adviser with respect to any
Deferral, any Participant or any other person employed by the Firm or in respect
of any Account. Each Participant, by requesting to participate in the Plan,
agrees that none of the Investment Committee, the Administrative Committee, the
Compensation Policy Committee, GS Inc., the Firm or any other person shall have
any liability whatsoever to any Participant or any other person as a result of,
arising out of or related to the selection or elimination or modification of
Notional Investments, any monitoring of any such Notional Investment or any
Participant’s selection or failure to select any Notional Investment.
     (c) The Administrative Committee or the Investment Committee may adopt such
rules and administrative practices as they, in their sole discretion, shall deem
necessary or appropriate in connection with any Participant’s ability to select
Notional Investments hereunder, including restrictions on the timing or
frequency of such selections; all such Notional Investment selections shall be
made in such form as may be required by the Administrative Committee from time
to time.

7



--------------------------------------------------------------------------------



 



ARTICLE 6
VESTING
6.1 Accounts Generally Vested
Without limiting Section 7.6 or Section 10.1, each Participant shall be
immediately vested in, and shall have a nonforfeitable right to the balance
credited to, the Participant’s Account subject to the terms of the Plan,
including without limitation Section 7.5 hereof.
ARTICLE 7
PAYMENTS
7.1 Commencement and Form of Payment
     (a) Lump Sum. Unless a Participant makes a valid installment payment
request described in Paragraph (b) of this Section 7.1 with respect to a
Deferral and such request is approved by the Administrative Committee, or unless
otherwise specified in Section 7.2, the Participant shall receive a payment of
the entire portion of the Participant’s Account attributable to such Deferral in
a single lump sum as soon as practicable after the applicable Distribution Date
(but not later than the end of the calendar year in which the Distribution Date
occurs unless otherwise permitted under Section 409A of the Code).
     (b) Annual Installment Payments. Unless otherwise determined by the
Administrative Committee in its sole discretion, or unless otherwise specified
in Section 7.2, Participants (other than those that the Administrative Committee
determines are not eligible, including, without limitation, persons who are tax
residents of, or whose employment location prior to the beginning of the
relevant Plan Year is, the United Kingdom) shall be permitted to request to
receive payments in respect of any Deferral in 11 substantially equal annual
installments commencing as soon as practicable after the applicable Distribution
Date (but not later than the end of the calendar year in which the Distribution
Date occurs unless otherwise permitted under Section 409A of the Code). Any
request to receive installment payments in respect of a Deferral pursuant to
this Section shall be subject to the limitations of Section 7.5 hereof, and in
such form as may be required by the Administrative Committee in its sole
discretion and shall be valid only if it is timely received by the
Administrative Committee: (i) at the time the Participant makes the applicable
Deferral Request; or (ii) at such other time that the Administrative Committee
approves in a manner consistent with Section 409A of the Code, including, to the
extent applicable, the subsequent election provisions of Section 409A(a)(4)(C)
of the Code and Treasury Regulations section 1.409A-2(b). Any request to receive
installment payments that is received by the Administrative Committee later than
the times described in the immediately preceding sentence shall be null and void
and of no force or effect. The amount that shall be paid in each installment
shall be the quotient of the balance of the Account attributable to the Deferral
as of the last day of the month prior to the Distribution Date (or, with respect
to each installment after the first installment, the applicable anniversary
thereof) divided by the number of installment payments remaining. Each annual
installment payment shall be treated as a separate payment for purposes of
Section 409A of the Code.

8



--------------------------------------------------------------------------------



 



7.2 Distribution Date
In accordance with procedures established by the Administrative Committee in its
sole discretion, at the time each Participant makes a Deferral Request, the
Participant shall select a Distribution Date with respect to a Deferral that is,
unless otherwise determined by the Administrative Committee in its sole
discretion, (i) any anniversary of the Deferral Date beginning with the third
anniversary and ending with the tenth anniversary or (ii) the later of (a) the
tenth anniversary of the Deferral Date, and (b) January of the year following
the year in which the Participant’s Separation from Service occurs; provided
that (x) if the Firm determines such Participant to be a “specified employee” as
defined by the Firm in accordance with Section 409A(a)(2)(i)(B) of the Code, the
Participant shall in no event receive payment under clause (b) before the date
that is six (6) months following the Participant’s Separation from Service, and
(y) the Administrative Committee shall exercise such discretion only to the
extent that it does not result in a failure to comply with Section 409A of the
Code. Notwithstanding the foregoing, no person who is a United Kingdom tax
resident at the time of the Deferral Request, or whose employment location prior
to the Deferral Deadline is the United Kingdom, shall be permitted to request
the Distribution Date described in (ii).
7.3 Death and Total and Permanent Disability
     (a) If a Participant dies prior to the payment of the entire balance
credited to his or her Account and notwithstanding any Participant’s request
pursuant to Section 7.1(b) or Section 7.2, all amounts credited to his or her
Account shall be paid in one lump sum after the date of death and not later than
the end of the calendar year in which death occurs to the representative of the
Participant’s estate. No payment shall be made to the representative of a
Participant’s estate unless the Administrative Committee shall have been
furnished with such evidence and other documentation as it shall deem necessary
or appropriate to establish the validity of the payment and satisfy the Firm’s
legal obligations. Notwithstanding any provision of Section 10.2 to the
contrary, the Administrative Committee may adopt procedures pursuant to which a
Participant may be permitted to specifically bequeath some or all of the amounts
credited to his or her Account under his or her will to an organization
described in Sections 501(c)(3) and 2055(a) of the Code (or such other similar
charitable organization as may be approved by the Administrative Committee).
     (b) If a Participant has a Total and Permanent Disability prior to the
payment of the entire balance credited to his or her Account and notwithstanding
any Participant’s request pursuant to Section 7.1(b) or Section 7.2, such
balance shall be paid in one lump sum after the date the Participant suffers the
Total and Permanent Disability and not later than the end of the calendar year
in which the Participant suffers the Total and Permanent Disability to the
Participant or if the Participant is determined by the Administrative Committee,
in its sole discretion, to be incompetent by reason of physical or mental
disability, to another person for the benefit of the Participant, without
responsibility on the part of the Administrative Committee, the Firm or any
other person to monitor the application or use of such funds. No payment shall
be made to the Participant or such other person unless the Administrative
Committee shall have been furnished with such evidence and other documentation
as it shall deem necessary or

9



--------------------------------------------------------------------------------



 



appropriate to establish the validity of the payment and satisfy the Firm’s
legal obligations.
7.4 Taxes and Social Security
All Federal, State, foreign, local, hypothetical or other taxes, or social
security or social insurance charges, if any, that are required to be withheld
in respect of any Deferrals hereunder or from any payments made pursuant to this
Article 7 shall be withheld from amounts payable hereunder (at the time payable)
or from any other amounts payable to a Participant by any person.
7.5 Certain Account Adjustments
     (a) Unless otherwise determined by the Administrative Committee in a manner
consistent with Section 409A of the Code, the amount payable on a Distribution
Date to any Participant under the Plan shall be net of, and a Participant’s
Account shall be adjusted to reflect on such Distribution Date, any outstanding
amounts (including, without limitation, travel and entertainment or advance
account balances, loans, or amounts repayable to the Firm pursuant to tax
equalization, housing, automobile or other employee programs) the Participant
owes to the Firm (including by reason of any obligations of such Participant
under any Firm sponsored investment program, including under the Firm’s ”Special
Investments Program”), any amounts owed to the Firm by reason of such
Participant’s misconduct with respect to such Participant’s employment with the
Firm, including, without limitation, the Participant’s misappropriation of funds
or other property from the Firm, and any amount the Administrative Committee
otherwise deems appropriate pursuant to any tax equalization policy or agreement
or otherwise applicable as of such Distribution Date; provided that any such
adjustments shall be limited to $5,000 in the aggregate for any Participant in
any calendar year and shall comply with the other requirements of Treasury
Regulation § 1.409A-3(j)(4)(xiii), except to the extent otherwise permitted
under Section 409A of the Code and Treasury Regulation § 1.409A-3(j)(4)(xiii).
     (b) If a Participant owes amounts to the Firm as described in
Section 7.5(a) and fails, upon demand, to reimburse or pay the Firm, then, as an
alternative to the adjustment provided for in Section 7.5(a), the Administrative
Committee may, in its discretion, determine that the amount of the payment to
which the Participant is entitled hereunder shall not include any notional gains
or earnings that would have increased the balance credited to the Participant’s
Account in accordance with Article V and that all such notional gains and
earnings shall be forfeited.
     (c) Each Participant shall be required, as a condition to participation in
the Plan, to sign such documents, and make such representations and consents, as
may be deemed necessary or appropriate by the Administrative Committee to comply
with this Section 7.5.
7.6 Certain Delayed Payments to Covered Employees
Notwithstanding anything herein or in any Deferral Request Form to the contrary,
if and to the extent that the Administrative Committee reasonably anticipates
that GS Inc.’s or

10



--------------------------------------------------------------------------------



 



the Firm’s U.S. Federal tax deduction in respect of a payment under the Plan
would be limited as a result of Section 162(m) of the Code or any successor
section of the Code, the Administrative Committee may delay such Payment until
such time or times as GS Inc. or the Administrative Committee determines, in its
sole discretion, that neither GS Inc.’s nor the Firm’s deduction for any such
payment will be limited as a result of Section 162(m) of the Code, provided that
the conditions of Treasury Regulation § 1.409A-2(b)(7)(i) are satisfied.
7.7 Payment Currency
Unless otherwise determined by the Administrative Committee in its discretion,
any payments under the Plan shall be made in the same currency in which the
Participant’s bonus otherwise would have been paid, in the absence of the Plan.
7.8 Payment to Escrow Account
Payment of the Participant’s Account attributable to a Deferral may be made, if
and to the extent elected by the Administrative Committee, initially into an
escrow account meeting such terms and conditions as are determined by the Firm
until the Administrative Committee has received such documentation as it may
have requested (pursuant to Section 7.3 or otherwise) or until the
Administrative Committee has determined that any other conditions or
restrictions on payment required by this Plan (including, without limitation,
Sections 7.4 and 7.5) have been satisfied. By becoming a Participant in the
Plan, each Participant has agreed on behalf of himself or herself or his or her
estate (or other permitted beneficiary) that the Firm may establish and maintain
an escrow account on such terms and conditions (which may include, without
limitation, the Participant (or estate or beneficiary) paying for any costs
associated with such escrow account) as the Firm may deem necessary or
appropriate.
ARTICLE 8
ADMINISTRATIVE COMMITTEE;
INDEMNIFICATION
8.1 Plan Administration and Interpretation
The Plan shall be administered by the Administrative Committee. The
Administrative Committee shall have complete control and authority to administer
the Plan, and authority to determine the rights and benefits and all claims,
demands and actions arising out of the provisions of the Plan of any
Participant, representative of a deceased Participant’s estate, or any other
person having or claiming to have any interest under the Plan. The
Administrative Committee shall have complete discretion and power to interpret
the Plan and to decide all matters under the Plan. Any interpretation or
decision by the Administrative Committee shall be final, conclusive and binding
on all Participants and any person claiming under or through any Participant.
Any individual

11



--------------------------------------------------------------------------------



 



serving on the Administrative Committee who also is a Participant shall not vote
or act on any matter relating solely to himself or herself. When making a
determination or calculation, the Administrative Committee shall be entitled to
rely on information furnished by a Participant or other person entitled to
payment hereunder, or the Firm. The Administrative Committee shall adopt such
claims procedures as it determines in its sole discretion may be necessary or
appropriate for the proper determination of the rights of any Participant under
this Plan.
8.2 Powers, Duties, Procedures, Etc.
In exercising its powers and duties, the Administrative Committee may adopt such
rules and procedures, appoint such officers or agents, delegate such powers and
duties and receive such reimbursements and compensation, in each case, as it may
establish or determine from time to time consistent with the provisions of the
Plan.
8.3 Indemnification of Administrative Committee and Investment Committee
No member of the Administrative Committee or Investment Committee or any
employee, officer or director of the Firm (each such person, a “Covered Person”)
shall have any liability to any person (including any Participant) for any
action taken or omitted to be taken or any determination made in good faith with
respect to the Plan. Each Covered Person shall be indemnified and held harmless
by GS Inc. against and from: (a) any loss, cost, liability or expense (including
attorneys’ fees) that may be imposed upon or incurred by such Covered Person in
connection with or resulting from any action, suit or proceeding to which such
Covered Person may be a party or in which such Covered Person may be involved by
reason of any action taken or omitted to be taken under the Plan and (b) any and
all amounts paid by such Covered Person, with GS Inc.’s approval, in settlement
thereof, or paid by such Covered Person in satisfaction of any judgment in any
such action, suit or proceeding against such Covered Person, provided that GS
Inc. shall have the right, at its own expense, to assume and defend any such
action, suit or proceeding and, once GS Inc. gives notice of its intent to
assume the defense, GS Inc. shall have sole control over such defense with
counsel of GS Inc.’s choice. The foregoing right of indemnification shall not be
available to a Covered Person to the extent that a court of competent
jurisdiction in a final judgment or other final adjudication, in either case not
subject to further appeal, determines that the acts or omissions of such Covered
Person giving rise to the indemnification claim resulted from such Covered
Person’s bad faith, fraud or willful criminal act or omission. The foregoing
right of indemnification shall not be exclusive of any other rights of
indemnification to which Covered Persons may be entitled under GS Inc.’s Amended
and Restated Certificate of Incorporation or Amended and Restated Bylaws, as a
matter of law, or otherwise, or any other power that GS Inc. may have to
indemnify such persons or hold them harmless. Without limiting the generality of
this Section 8.3, the actions referred to in the first two sentences and other
provisions of this Section 8.3 include any action taken or omitted to be taken
by reason of or in relation to Section 409A.

12



--------------------------------------------------------------------------------



 



ARTICLE 9
AMENDMENT AND TERMINATION
9.1 Amendments
Subject only to Section 9.3 hereof, GS Inc. shall have the right, in its sole
discretion, to amend or modify the Plan in any respect from time to time,
including in any manner that adversely affects the right of any Participant. Any
such amendment may be effected by an action of the Board of Directors or the
Compensation Policy Committee. In addition, and without limiting the foregoing,
to the maximum extent permissible under Section 409A of the Code, including as
permitted under Treasury Regulation § 1.409A-3(j)(4), the Administrative
Committee shall have the right, in its sole discretion, to accelerate any
payment to any or all Participants to any date or dates prior to the
Distribution Date and to change any form of payment selected by a Participant
under Section 7.1 hereof.
9.2 Termination of Plan
This Plan is a strictly voluntary undertaking on the part of GS Inc. and shall
not be deemed to constitute a contract between GS. Inc. and any Eligible
Employee (or any other person). Subject only to Section 9.3 hereof, GS Inc.
reserves the right to terminate the Plan at any time with respect to any or all
Participants, in whole or in part, by an instrument in writing that has been
executed on the Firm’s behalf by its duly authorized officer. Upon termination,
with respect to each Participant affected by any termination (an “Affected
Participant”) on a Participant-by-Participant basis the Firm shall (a) continue
to maintain the Affected Participant’s Account and pay amounts hereunder as they
become due as if the Plan had not terminated, or, at the Firm’s election, if and
to the extent permitted under Section 409A of the Code and Treasury Regulations
section 1.409A-3(j)(4)(ix), (b) pay promptly to each Affected Participant (or
such Affected Participant’s estate) the balance of the Affected Participant’s
Account (or combine, in any manner permitted under Section 409A of the Code and
Treasury Regulations section 1.409A-3(j)(4)(ix), the alternatives described in
Sections 9.2(a) and 9.2(b) hereof).
9.3 Existing Rights
No amendment or modification to, or termination of, the Plan shall be effective
to the extent that it reduces the amount credited to a Participant’s Account
immediately prior to the amendment, modification or termination, without the
Participant’s prior written consent.
ARTICLE 10
MISCELLANEOUS
10.1 No Funding
The Plan constitutes a mere promise by GS Inc. to make payments in accordance
with the terms of the Plan, and Participants and beneficiaries shall have the
status with respect to the amounts credited to their Accounts from time to time
only of general

13



--------------------------------------------------------------------------------



 



unsecured creditors of GS Inc. Nothing in the Plan will be construed to give any
Participant or any other person rights to any specific assets of GS Inc., the
Firm or any other person. In all events, it is the intent of GS Inc. that the
Plan be treated in a manner consistent with the applicable provisions of
Section 409A of the Code and be treated as unfunded for U.S. Federal tax
purposes and for purposes of ERISA, and the Plan shall be interpreted
accordingly.
10.2 Non-Assignability
None of the benefits, payments, proceeds or claims of any Participant or any
other person shall be subject to any claim of any creditor of any Participant or
any other person and, in particular, such benefits, payments, proceeds or claims
shall not be subject to attachment or garnishment or other legal process by any
creditor of such Participant or other person, nor shall any Participant or any
other person have any right to alienate, participate, hedge, commute, pledge,
encumber or assign any of the benefits, payments, proceeds or claims that he or
she may expect to receive, contingently or otherwise, under the Plan and any
attempt to so alienate, participate, hedge, commute, pledge, encumber or assign
any such benefit, payment, proceed or claim shall be null and void and of no
force or effect, except as otherwise provided in Section 7.3(a). Notwithstanding
any provision of this Section 10.2 to the contrary, the Administrative Committee
may adopt procedures pursuant to which a Participant may transfer some or all of
the amounts credited to his or her Account through a gift for no consideration
to any child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law or sister-in-law, including adoptive
relationships, any person sharing the recipient’s household (other than a tenant
or employee), a trust in which these persons have more than 50% of the
beneficial interest, and any other entity in which these persons (or the
recipient) own more than 50% of the voting interests.
10.3 Limitation of Participants’ Rights
Nothing contained in the Plan shall confer upon any person a right to continue
to be employed by the Firm or shall affect any right the Firm may have to
terminate or alter the terms and conditions of a Participant’s employment.
10.4 Participants Bound
Any action with respect to the Plan taken by the Administrative Committee, the
Investment Committee, the Compensation Policy Committee, the Board of Directors,
the Firm or any action authorized by or taken at the direction of any of them,
shall be final, binding and conclusive upon all Participants (and any other
persons).
10.5 Benefits Conditioned on Release
Any payment to any Participant made in accordance with the provisions of the
Plan shall, to the extent thereof, be in full satisfaction of all claims against
the Firm, the Plan, the Administrative Committee and the Investment Committee.
The Administrative Committee may require a Participant, as an express condition
precedent to any

14



--------------------------------------------------------------------------------



 



payment hereunder, to execute a release to such effect; provided that no such
requirement shall cause payment to be delayed beyond the time permitted in
accordance with Section 409A of the Code, and that, if a release is required but
not provided, the amount of the payment to which the Participant is entitled
hereunder may not include any notional gains or earnings that would have
increased the balance credited to the Participant’s Account in accordance with
Article V, and all such notional gains and earnings may be forfeited, if so
determined by the Administrative Committee. If any Participant or other person
entitled to payment hereunder is determined by the Administrative Committee to
be incompetent by reason of physical or mental disability to give a valid
release, the Administrative Committee may cause the payment or payments becoming
due to such person to be made to another person for his or her benefit without
responsibility on the part of the Administrative Committee, the Firm or any
other person to follow the application or use of such funds.
10.6 Arbitration; Choice of Forum
     (a) Any dispute, controversy or claim between the Firm and a Participant
arising out of or relating to or concerning the Plan shall be finally settled by
arbitration in New York City before, and in accordance with the rules then
obtaining of, the New York Stock Exchange, Inc. (the “NYSE”) or, if the NYSE
declines to arbitrate the matter (or if the matter otherwise is not arbitrable
by it), the American Arbitration Association (the “AAA”) in accordance with the
commercial arbitration rules of the AAA. Prior to arbitration, all claims
maintained by a Participant or any other person must first be submitted to the
Administrative Committee in accordance with claims procedures determined by the
Administrative Committee. This Paragraph is subject to the provisions of
Paragraphs (b) and (c) below.
     (b) THE FIRM AND EACH PARTICIPANT SHALL IRREVOCABLY SUBMIT TO THE EXCLUSIVE
JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN THE CITY OF NEW YORK OVER
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO OR CONCERNING THE
PLAN THAT IS NOT OTHERWISE ARBITRATED OR RESOLVED ACCORDING TO PARAGRAPH 10.6(a)
HEREOF. This includes any suit, action or proceeding to compel arbitration or to
enforce an arbitration award. The Firm and each Participant, by requesting to
participate in the Plan, acknowledge that the forum designated by this Paragraph
(b) has a reasonable relation to the Plan and to the Participant’s relationship
with the Firm. Notwithstanding the foregoing, nothing herein shall preclude the
Firm from bringing any action or proceeding in any other court for the purpose
of enforcing the provisions of this Section 10.6 or otherwise.
     (c) This provision as to forum is independent of the law that may be
applied in the suit, action or proceeding, and each Participant, by requesting
to participate in the Plan, and the Firm agrees to such forum even if the forum
may under applicable law choose to apply non-forum law. Each Participant, by
requesting to participate in the Plan and the Firm hereby waive, to the fullest
extent permitted by applicable law, any objection which the Participant or the
Firm now or hereafter may have to personal jurisdiction or to the laying of
venue of any such suit, action or proceeding in any court

15



--------------------------------------------------------------------------------



 



referred to in Paragraph (b) of this Section 10.6. Each Participant, by
requesting to participate in the Plan, and the Firm undertake not to commence
any suit, action or proceeding arising out of or relating to or concerning the
Plan in any forum other than a forum described in this Section 10.6. Each
Participant, by requesting to participate in the Plan, and the Firm agree that,
to the fullest extent permitted by applicable law, a final and non-appealable
judgment in any such suit, action or proceeding in any such court shall be
conclusive and binding upon the Participant and the Firm.
     (d) Each Participant, by requesting to participate in the Plan, irrevocably
appoints the General Counsel of GS Inc. as the Participant’s agent for service
of process in connection with any action or proceeding arising out of or
relating to or concerning the Plan that is not arbitrated pursuant to the
provisions of this Section 10.6, who shall promptly advise the Participant of
any such service of process.
     (e) Each Participant, by requesting to participate in the Plan, agrees to
keep confidential the existence of, and any information concerning, a dispute,
controversy or claim described in this Section 10.6, except that a Participant
may disclose information concerning such dispute, controversy or claim to the
arbitrator or court that is considering such dispute, controversy or claim or to
his or her legal counsel (provided that such counsel agrees not to disclose any
such information other than as necessary to the prosecution or defense of the
dispute, controversy or claim).
10.7 Governing Law
The Plan shall be construed, administered and governed in all respects under and
by the laws of the State of New York, without reference to the principles of
conflicts of law (except if and to the extent preempted by applicable Federal
law). It is the intent of GS Inc. that this Plan be considered and interpreted
in all respects as part of a bonus plan within the meaning of U. S. Department
of Labor Regulation Section 2510.3-2(c) and not in any respect as an employee
pension plan for purposes of ERISA. If and to the extent that any portion of
this Plan shall be determined to be an employee pension benefit plan subject to
ERISA, then such portion shall be considered a separate plan covering only those
Participants as to whom this Plan is determined to be a pension plan. Such
pension plan shall in all respects be considered and interpreted as a plan which
is unfunded and maintained primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
and exempt from coverage of Parts 1, 2, 3 and 4 of Subtitle B of Title I of
ERISA to the maximum extent permissible under the provisions thereof. Further,
it is the intent of GS Inc. that this Plan be considered and interpreted in all
respects as a nonqualified deferred compensation plan satisfying the
requirements of Section 409A of the Code and deferring the recognition of income
by Participants in respect of Deferrals until amounts are actually paid to them
pursuant to Article 7.
10.8 Certain Consents
As a condition of participating in the Plan, each Eligible Employee wishing to
make a Deferral Request, and each Participant, shall be required to sign such
documents, make

16



--------------------------------------------------------------------------------



 



such representations and sign such consents, including, without limitation,
signing any consent or taking any other action necessary for the Firm to insure
the life of the Participant and name itself as beneficiary to the extent deemed
necessary or appropriate of such insurance.
Without limiting the foregoing, by submitting a Deferral Request Form, a
Participant will have irrevocably agreed to consent to (i) the Firm’s supplying
to any third party recordkeeper such personal information as the Administrative
Committee deems advisable to administer the Plan, (ii) the Firm’s deducting
amounts from the Participant’s wages to reimburse the Firm for any advances made
on the Participant’s behalf to satisfy any withholding and other tax
obligations, (iii) the Firm’s deducting or withholding from any payment or
distribution to the Participant, whether or not pursuant to the Plan, the amount
of any taxes (including, without limitation, FICA, National Insurance
Contributions, if applicable, or social insurance taxes) the Administrative
Committee determines apply in connection with any Deferral or distribution under
the Plan, (iv) withholding from any distribution under the Plan, but only to the
extent permitted under Section 7.5(a) hereof, any amount the Administrative
Committee determines is payable by the Participant to the Firm, and
(v) forfeiture of the Participant’s notional gains and earnings in the
circumstances specified in Sections 7.5(b) and 10.5 hereof.
10.9 Currency Conversions
The Administrative Committee, in its discretion, shall have the authority to
prescribe such rules and procedures as it may deem appropriate for purposes of
converting any currency into another currency for purposes of the Plan
including, without limitation, for purposes of determining (i) the Minimum
Deferral Amount, (ii) the Maximum Deferral Amount, (iii) the Maximum Aggregate
Deferral Amount, (iv) the amount of any Eligible Employee’s Deferral, (v) the
amount of any investment gains or losses to be allocated to a Participant’s
Account, (vi) the amount of any distribution, (vii) the amount of any
Participant’s Eligible Compensation and (viii) the amount of any Participant’s
Minimum Eligible Compensation. The determination of the exchange rate by the
Administrative Committee shall be conclusive.
10.10 Non-Uniform Determinations
None of the Administrative Committee’s determinations under the Plan need to be
uniform and any such determinations may be made by it selectively among persons
who make Deferral Requests under the Plan (whether or not such persons are
similarly situated). Without limiting the generality of the foregoing, the
Administrative Committee shall be entitled, among other things, to make
non-uniform and selective determinations with regard to Deferrals, currency
conversions and availability of Notional Investments, and to enter into
non-uniform and selective Deferral Requests, as to (a) the persons permitted to
make Deferrals, (b) the terms and provisions of any Deferral, and (c) any
adjustments to be made with respect to any Deferral as described herein.

17



--------------------------------------------------------------------------------



 



10.11 Severability; Entire Agreement
If any of the provisions of this Plan is finally held to be invalid, illegal or
unenforceable (whether in whole or in part), such provision shall be deemed
modified to the extent, but only to the extent, of such invalidity, illegality
or unenforceability and the remaining provisions shall not be affected thereby.
Each Participant, by requesting to participate in the Plan, acknowledges that
the Plan contains the entire agreement of the parties with respect to the
subject matter thereof and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations and warranties between them,
whether written or oral with respect to the subject matter thereof.
10.12 No Third Party Beneficiaries
The Plan shall not confer on any person other than the Firm and the Participants
any rights or remedies thereunder; provided that the exculpation and
indemnification provisions of Section 8.3 shall inure to the benefit of a
Covered Person’s estate, beneficiaries and legatees.
10.13 Headings and Subheadings
Headings and subheadings in this Plan are inserted for convenience only and are
not to be considered in the construction of the provisions hereof.
10.14 Compliance With Section 409A of the Code
     (a) This Plan is intended and shall be construed to comply with
Section 409A of the Code. The Administrative Committee shall have full authority
to give effect to this intent. To the extent necessary to give effect to this
intent, in the case of any conflict or potential inconsistency between this
Section 10.14 and the other provisions of this Plan, this Section 10.14 shall
govern.
     (b) Any amount that constitutes 409A deferred compensation may be paid, in
the discretion of the Administrative Committee, later than the Distribution Date
or other date or period specified hereinabove to the extent that the later date
is permitted under Section 409A of the Code.

18



--------------------------------------------------------------------------------



 



Appendix A

n    For 2007 NQDC, aggregate plan cap for deferrals across all four plans1 of
$200M; cap for each separate plan (PMD and non-PMD plan) of $100M; individual
participation caps are $1 Million for PMDs, $350,000 for EMDs, and $200,000 for
non-MDs.

  —     If aggregate requests across PMD and non-PMD plans are under aggregate
plan cap, no individual scale-back is required (i.e., transfer excess capacity
from one plan or more plans to the other(s) as needed); if requests are over
aggregate plan cap, apply the following scale-back methodology:

  o   If only one plan (e.g., Plan A) exceeds its cap, transfer excess capacity
from the other plan(s), and then reduce all requests in Plan A pro-rata by
percentage needed to achieve plan cap     o   If both plans exceed their
respective caps, reduce all requests within plans pro-rata by respective
percentage needed to achieve plan cap

Example

  —    Aggregate requests for all plans of $210 (over aggregate cap by $10)    
—    PMD deferral requests = $120 (over plan cap by $20); non-PMD deferral
requests = $90 (under plan cap by $10)     —    Transfer $10 from non-PMD plan
to PMD plan (PMD plan cap increases to $110, $10 less than total PMD deferral
requests)     —    Reduce all deferral requests under PMD plan pro-rata by 8.3%
($10/$120)

                      PMD Plan     Non-PMD Plan  
Plan Cap
  $ 100     $ 100  
Deferral Requests
  $ 120     $ 90  
 
           
Amount in Excess of Plan Cap
  $ (20 )   $ 10  
Transfer Amount
  $ 10     $ (10 )
“Adjusted” Plan Cap
  $ 110     $ 90  
Pro-rata Reduction of Deferral Requests (8.3%)
  $ (10 )     N/A  
Final Participation
  $ 110     $ 90  

 

1   These are The Goldman Sachs Group, Inc. Non-Qualified Deferred Compensation
Plan for U.S. Participating Managing Directors, The Goldman Sachs Group, Inc.
Non-Qualified Deferred Compensation Plan for U.S. Extended Managing Directors
and Other Select U.S. Employees, The Goldman Sachs Group, Inc. Non-Qualified
Deferred Compensation Plan for U.K. Participating Managing Directors, and The
Goldman Sachs Group, Inc. Non-Qualified Deferred Compensation Plan for U.K.
Extended Managing Directors and Other Select U.K. Employees.

19